Exhibit 10.1

 

[ex10-1_001.jpg]

 





 

11651 Central Parkway, Ste. 118

Jacksonville, FLorida 32224

 

   

March 13, 2018

 

Mr. Robert J. Guerra

 

Dear Mr. Guerra,  

 

We are pleased to offer you a seat on the Board of Directors of Drone Aviation
Holding Corp., a Nevada corporation (the “Company”) for a term of two (2) years.
Upon your execution of this letter agreement, you will have consented to your
appointment, which will be contingent and dependent upon approval of the
Director Agreement by the Board of Directors (such date, the “Appointment
Date”).  

 

For and in consideration of the services to be performed by you, the Company
agrees to pay for your services as follows:  

            Fee: An annual fee equal to $24,000 (“Annual Fee”), payable in equal
monthly installments             Annual bonus: As determined by the Compensation
Committee           Restricted stock: 100,000 options to purchase the Company’s
unregistered common stock at an exercise price based on the greater of the
closing price of the Company’s common stock on the Appointment Date or $1.00
(the “Options”). The Options shall vest 50% one year from the Appointment Date
and the other 50% two years from the Appointment Date so long as you are a
member of the Company’s Board of Directors. The Options will be exercisable at
any time after they vest and prior to the four year anniversary of the
Appointment Date. The Option shall be issued in compliance with all rules and
regulations of the United States Securities and Exchange Commission pursuant to
the terms of a Stock Option Agreement to be provided by the Company. The Options
granted to you shall be in effect subject to your continuous service as a member
of the Board. In the event that your service is terminated prior to the two (2)
year anniversary of the Appointment Date for any reason, all unvested options
shall be forfeited.            

You hereby also consent to the use of your name and biographical information in
documentation prepared by the Company as it relates to your becoming a member of
the Company’s Board  

 

Kindly indicate your consent to the matters discussed herein by signing and
returning a copy of this letter to us as soon as possible.  

 

          Sincerely,                   /s/ Jay H. Nussbaum        

Jay H. Nussbaum,

CEO and Chairman

            Accepted: ________________________________ Date:
____________________________________              

 



 

main: 904●834●4400

fax: 904●834●4360

info@droneaviationcorp.com

www.DRONEAVIATIONCORP.COM

 

[ex10-1_002.jpg] 

 